Bussell, C. J., and Atkinson, J.
We dissent from the conclusion drawn in the last sentence of the first headnote. The expression employed in the warranty deed from Jones to the Bealty Sales Corporation, that the grantee, said Bealty Sales Corporation, “assumes payment” of the notes secured by the prior security deed from Jones to said Bealty Sales Corporation, was discovered by the attorney for the Mortgage Company while investigating the title for the purpose of making the loan. The term “assumes payment” does not imply that the debt has been paid. It implies that the debt is outstanding. Having notice of this statement in the warranty deed, if the attorney had inquired of the said Bealty Sales Corporation what was meant by the expression, or had demanded to see the note, the inquiry would have led to discovery of the fact that the note was outstanding in the hands of the bank, which was a bona fide purchaser of the paper before maturity. In the circumstances the Mortgage Company was charged with notice of the transfer to the bank, and the latter was entitled to priority over the Mortgage Company. The blanket affidavit furnished by the Bealty Sales Corporation to the Mortgage Company was not sufficient to excuse the inquiries above mentioned,
*420ON MOTION FOR, REHEARING.
The defendant in error filed a motion for a rehearing, and among other grounds thereof is the following: “The court in its decision made the statement that the transfer of the loan deed under which movant claims was not witnessed as provided by law. Movant stated that the transfer of this loan deed was properly witnessed and this fact was proved before the trial court by producing such transfer so witnessed.” By reference to the bill of exceptions, we find the transfer quoted in full without any attestation at all or the names of any witnesses, but preceding the quotation the bill of exceptions contains the words: “The defendant introduced in evidence the following properly witnessed [italics ours] transfer which was written on a separate sheet of paper and attached by gem clips to the above deed.” It is only fair to the defendant in error to say that the writer overlooked the words, “properly witnessed,” but these words amount to a conclusion, and are not sufficient to show this court that the transfer was attested or proved in the manner prescribed by law for mortgages. Moreover, the matter now called to our attention was given no weight in deciding the case. It was so stated. Nor are the other grounds of the motion sufficient to warrant the grant of a rehearing. Rehearing denied.